DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2. 	Previous rejections are withdrawn in view of Applicant's amendment filed August 9, 2021.

Response to Arguments
3.	Applicant’s arguments, see Applicant’s Arguments/Remarks, filed August 9, 2021, with respect to the 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 rejections have been fully considered and are persuasive in view of the incorporation of the previously indicated allowable subject matter of claims 3, 10, and 17  into the independent claims.  The previous 35 U.S.C. 102(a)(1) rejections of claims 1-2, 8-9, 15-16, and 20 and the previous 35 U.S.C. 103 rejections of claims 4-7, 11-14, and 18-19 have been withdrawn. 

Allowable Subject Matter
4.	Applicant cancelled claims 2-3, 9-10, and 16-17.
5.	Claims 1, 4-8, 11-15, and 18-20 are allowed.
6.	Claims 1, 4-8, 11-15, and 18-20 are renumbered.
7.	The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the closest prior art, Kaga (JPH08-15238 A) fails to anticipate or render obvious a quality determination method comprising:  the quality determination space is a space having axes of a ratio of warp amount changings of the device and the substrate, a product of average warp amounts of the device and the substrate, and a correlation coefficient in the temperature profile, in combination with the rest of the claim limitations as claimed and defined by the Applicant. 
Claim 8 is allowed because the closest prior art, Kaga (JPH08-15238 A) fails to anticipate or render obvious a quality determination device comprising: the quality determination space is a space having axes of a ratio of warp amount changings of the device and the substrate, a product of average warp amounts of the device and the substrate, and a correlation coefficient in the temperature profile, in combination with the rest of the claim limitations as claimed and defined by the Applicant. 
Claim 15 is allowed because the closest prior art, Kaga (JPH08-15238 A) fails to anticipate or render obvious a quality determination system comprising:  the quality determination space is a space having axes of a ratio of warp amount changings of the device and the substrate, a product of average warp amounts of the device and the substrate, and a correlation coefficient in the temperature profile, in combination with the rest of the claim limitations as claimed and defined by the Applicant. 
Claim 20 is allowed because the closest prior art, Kaga (JPH08-15238 A) fails to anticipate or render obvious a computer-readable, non-transitory medium storing a program that causes a computer to execute a process, the process comprising: the quality determination space is a space having axes of a ratio of warp amount changings of the device and the substrate, a product of average warp amounts of the device and the substrate, and a correlation coefficient in the temperature profile, in combination with the rest of the claim limitations as claimed and defined by the Applicant. 

8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion	
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D LEE whose telephone number is (571)270-1598.  The examiner can normally be reached on M to F, 9:30 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL D LEE/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        8/14/2021